Citation Nr: 1144670	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  02-03 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for right ear hearing loss disability with recurrent otitis media.

2.  Entitlement to an initial compensable rating for bilateral Thygeson's superficial punctuate keratitis, with early nuclear sclerotic cataract.

3.  Entitlement to an initial compensable rating for tension headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from October 1960 to October 1962 and from May 1984 to July 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2004, the appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  It is noted that the appellant withdrew his appeal on the matter of entitlement to an increased evaluation for testicular atrophy at that time.  A transcript of the hearing is associated with the claims folders.

In January 2005 and October 2009, the Board remanded this case for additional development.  The case has since been returned to the Board for further appellate action.

The issue of entitlement to an initial compensable rating for right ear hearing loss disability with recurrent otitis media is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The appellant has light sensitivity of both eyes along with burning during recurrences of Thygeson's condition, with corrected visual acuity of 20/20 or better and without visual field impairment; early nuclear sclerotic cataract is shown.

2.  The appellant's headaches are manifested by occurrences up to 3 times a week that respond to over-the-counter medication and rest within 30 to 60 minutes; prostrating headache attacks are not shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but not higher, for bilateral Thygeson's superficial punctuate keratitis with early nuclear sclerotic cataract are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Codes 6001, 6061-6080 (prior to December 10, 2008).

2.  The criteria for an initial compensable rating for tension headaches are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Pursuant to the Board's remand directive, the Veteran was provided all required notice in a letter mailed in February 2010.  Although the Veteran was not provided complete notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of any of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that VA obtained service treatment records along with VA and non-VA medical records.  VA notified the appellant that VA was unable to obtain records from Patrick Air Force Base and Social Security Administration (SSA) records.  The appellant provided VA with copies of medical records related to his SSA disability determination.  The Board finds that VA has made reasonable efforts to obtain the outstanding medical evidence identified by the appellant.  

Furthermore, in accordance with VA's duty to assist obligations, VA afforded the appellant appropriate medical examinations.  The Board notes that there has been no allegation that the examinations were inadequate.  The examination reports described the disabilities in sufficient detail so that the Board's "evaluation of the claimed disabilities will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board finds that the examination reports are sufficiently detailed with recorded history and clinical findings.  Specifically, the examinations were conducted by medical professionals, and the associated reports reflect review of the prior medical record and the history of the present illnesses.  The examination reports include a description of the symptoms and demonstrated objective evaluation.  

The Board further notes that the Veteran was afforded a hearing before the undersigned VLJ in June 2004.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned noted the issues on appeal, asked clarify questions, and inquired about outstanding medical evidence and dates of treatment.  Neither the appellant nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  The Board acknowledges that in a February 2010 letter, the Veteran's wife stated that the Veteran had a VA medical appointment scheduled for later in February 2010.  She did not specify the purpose of the appointment or request the Board to obtain the record of that visit.  Moreover, in a February 2010 joint statement from the Veteran and his daughter, it was emphasized that the Veteran desired the Board to decide the issues on the current record.  Therefore, the Board has determined that a remand for any more recent VA outpatient records is not in order.

Accordingly, the Board will address the merits of the claims.

II. General Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

III.  Bilateral Thygeson's Superficial Punctuate Keratitis

The RO awarded service connection for bilateral Thygeson's superficial punctuate keratitis at the noncompensable disability level under Diagnostic Code 6001, effective from August 1, 2001.  The appellant appealed the assigned evaluation.

During the pendency of the appeal, the schedular criteria for evaluating eye disabilities were amended.  See 73 FR 66550 (November 10, 2008) (effective December 10, 2008); see also 38 C.F.R. § 4.84a, Diagnostic Code's 6001 to 6091 (2009).  However, the amended regulations apply only to claims received by VA on or after December 10, 2008.  Here, this matter arises from the appellant's original claim filed in February 2001.  Because the claim pre-dates the amendment, the amended version of the eye regulations is not applicable to this case.  The Board will apply those provisions extant prior to the December 2008 amendment.

Under the applicable criteria, chronic keratitis is rated from 10 percent to 100 percent disabling based on impairment of visual acuity or field loss, pain, rest requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6001 (2008).  The minimum evaluation during active pathology is 10 percent.  

Impairment of visual acuity is rated under Diagnostic Codes 6061 to 6079.  38 C.F.R. § 4.84a.  In rating impairment of visual acuity, the best distant vision obtainable after best correction by glasses will be the basis of rating, except 1) in cases of keratoconus in which contact lenses are medically required, or 2) if there exists a difference of more than 4 diopters of spherical correction between the two eyes. 38 C.F.R. § 4.75.  In this case, however, there is no evidence indicating that the appellant has been diagnosed with keratoconus, or that there is a difference of more than 4 diopters of spherical correction between his two eyes.  Accordingly, the best distant vision obtainable after best correction by glasses will be the basis of his visual acuity rating.

Under Diagnostic Codes 6061 to 6079, a noncompensable rating is assigned if corrected visual acuity is 20/40 or better in both eyes.  38 C.F.R. § 4.84a, Diagnostic Code 6079.  A 10 percent rating is assigned for vision of either 20/40 or 20/50 in one eye and 20/50 in the other, or vision of 20/40 in one eye and 20/70 or 20/100 in the other.  38 C.F.R. § 4.84a, Diagnostic Code 6078.  A 20 percent evaluation is assigned for vision of 20/70 in one eye and 20/50 in the other, or vision of 20/100 in one eye and 20/50 in the other.  38 C.F.R. § 4.84a, Diagnostic Code 6078.  A 20 percent evaluation is also assigned for vision of 20/200 in one eye and 20/40 in the other, or vision of 15/200 in one eye and 20/40 in the other.  38 C.F.R. § 4.84a, Diagnostic Code 6077.  Higher disability ratings are available for additional loss of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-6077.

Impairment of visual field is rated under 38 C.F.R. § 4.84a, Diagnostic Code 6080. Measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  38 C.F.R. § 4.76.  Under 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the 8 principal meridians is: temporally: 85 degrees; down temporally: 85 degrees; down: 65 degrees; down nasally: 50 degrees; nasally: 60 degrees; up nasally: 55 degrees; up: 45 degrees; and up temporally: 55 degrees.  The total is 500 degrees.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  38 C.F.R. § 4.76a.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III.  The degrees lost are then added together to determine the total number of degrees lost, which are subtracted from 500.  The total remaining degrees of the visual field are then divided by eight to represent the average contraction for rating purposes.  38 C.F.R. § 4.76a.

Under Diagnostic Code 6080, a 10 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, unilaterally; concentric contraction of the visual field to 30 degrees, but not to15 degrees, unilaterally; loss of the nasal half of the visual field unilaterally; or loss of the temporal half of the visual field unilaterally.  A 20 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, bilaterally; concentric contraction of the visual field limited to 15 degrees, but not to 5 degrees, unilaterally; or loss of the nasal half of the visual field bilaterally.  Higher disability ratings are available for additional loss of the visual field.  38 C.F.R. § 4.84a, Diagnostic Code 6080.

Here, the record reflects that the appellant was diagnosed with Thygeson's in 1993.  Report of VA (QTC) examination dated in March 2001 reflects complaints of eye pain, photophobia, headaches, and watery eyes-worse in the right eye.  He reportedly was maintained on chronic steroids and currently used FML twice daily.  He denied any history of ocular surgery or trauma.  Objectively, visual acuity without correction was 20/25 on the right and 20/20 on the left.  A simple +2.25 allowed 20/20 reading vision.  Extraocular motility was full.  Pupils were equally round and reactive to light.  Lids and lashes were free from debris.  The sclera and conjunctiva were quiet.  The cornea showed scattered epithelial excrescents, described as typical with Thygeson's.  There were no infiltrates.  Lenses showed trace nuclear sclerosis in each eye.  Intraocular pressures were 21 mmHg on the right and 18 mmHg on the left.  Discs were sharp with a cup to disc ratio of 0.2.  Macula and vessels were normal in each eye.  Goldman visual fields were normal.  The diagnoses were Thygeson's superficial punctuate keratitis and early nuclear sclerotic cataract.  The physician commented that Thygeson's tends to resolve spontaneously but is symptomatic until then.

VA treatment records dated since 2003 reflect the presence of Thygeson's superficial punctuate keratitis treated with drops of FML 2-3 times a week, and refractive error.  In July 2003, the appellant reported pain and photophobia associated with this condition.  Follow-up records show status post Thygeson's superficial punctuate keratitis.  These records show visual acuity corrected to 20/20 or better for each eye.

An SSA disability evaluation dated in July 2003 reflects complaints of light sensitivity in the eyes.  The appellant reported that driving at night was not a problem.  The impression included Thygeson's of both eyes and immature cataract.

A private medical report dated in December 2003 reflects an impression of Thygeson's by history with no evidence at this evaluation.  He was advised to report for recheck in 12 months.

The report of a VA eye examination dated in October 2007 reflects, by history, Thygeson's superficial punctuate keratitis since 1990.  The appellant reported that he had had symptoms once a week-photophobia-but now symptoms were less severe and less frequent, occurring once or twice a month.  The appellant denied hospitalization, trauma, and eye neoplasm.  Symptoms were intermittent photophobia and burning/stinging sensation in the eyes.  The appellant denied visual symptoms of either eye, periods of incapacitation, and glaucoma.  Objectively, there was no keratoconus.  Corrected far and near vision was 20/20 in each eye.  There was not more than 4 diopters of spherical correction between the eyes, visual acuity worse than 5/200, or visual field defect.  There was no homonymous hemianopsia, or scotoma of either eye.  Intraocular pressures were 21 mmHg on the right and 18 mmHg on the left.  Fundoscopic examination was normal for both eyes-vessels, macula, fundus, media, and periphery.  Slit lamp examination was abnormal-there were trace collarettes and inspissations of the eyes, and superficial punctuate keratitis of each eye.  The lens and iris were normal.  The appellant reported that he retired in 2001 and that he could not work because he could not drive due to light sensitivity.  The examiner commented that Thygeson's superficial punctuate keratitis, "is not typically known to be a debilitating condition."  He stated that typically there is a, "long history of spontaneous remissions and exacerbations with symptoms including photophobia and burning as well as occasional blurring of vision, which is consistent with this patient's case."  The examiner acknowledged a 1998 medical note indicating that the appellant could not drive due to his condition but noted that, at present, he was in a period of remission "with minimal symptoms and excellent visual acuity" of both eyes.   The examiner also noted that Thygeson's does not cause any temporary or permanent loss of visual fields.

In February 2010, VA received statements from the appellant's wife and daughter along with a joint statement from the appellant and his daughter.  His wife reported that the appellant has "extreme" eye pain and most of the time avoids day light staying in dark rooms.  His daughter reported that her mother told her that her father had light sensitivity.

Based on a thorough review of all of the evidence of record, including the lay evidence of symptoms, VA examination reports dated in March 2001 and October 2007, and medical treatment records, the Board finds that a 10 percent rating, but not higher, is warranted throughout the initial rating period.  In this regard, the Board has determined that the Veteran's complaints of pain and photophobia and the medical evidence warrant the assignment of a 10 percent rating.

However, the evidence reflects no periods of active inflammation, rest- requirements, or episodic incapacity due to eye disability.  It further shows that there is no impairment of visual acuity due to eye disability.  The record shows corrected vision is 20/20 in both eyes, and the appellant denied visual impairment as a symptoms.  Similarly, the record shows no impairment of visual fields.  VA examinations in 2001 and 2007 showed no impairment of visual fields.  Also, the VA examiner in 2007 commented that visual field impairment was not typically associated with Thygeson's condition.  Therefore, the disability does not warrant more than a 10 percent rating under the schedular criteria.

The Board has considered the lay evidence.  The appellant is competent to report his symptoms of eye pain, burning, and photophobia.  He is also credible in this regard.  The decision to grant a 10 percent rating is based in part on the Veteran's statements.  However, neither the lay nor medical evidence reflects symptomatology that warrants a rating in excess of 10 percent.  

IV.  Tension Headaches

The RO awarded service connection for tension headaches and assigned a noncompensable disability evaluation under Diagnostic Code 8100.

Diagnostic Code 8100 provides as follows:  A 50 percent rating for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent evaluation for characteristic prostrating attacks occurring on an average once a month over the last several months; 10 percent for characteristic prostrating attacks averaging one in 2 months over the last several months; and a noncompensable rating with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The record reflects that on VA eye examination in March 2001, the appellant reported headaches.  On a VA examination in April 2001, the appellant reported tension headaches, self-treated with Tylenol.  The diagnosis was tension headaches.

A medical record dated in June 2001 reflects complaint of headache for 2 weeks.  A medical record dated in October 2001 from Brooke Army Medical Center reflects that the appellant denied headaches and blurry vision.  In April 2002, he complained of a headache for 2 weeks.

VA treatment records dated since 2003 show no complaints or treatment for headache.  SSA disability evaluation dated in July 2003 lists the appellant's medical problems, but does not include complaint of chronic headaches.

The appellant testified in June 2004 that he has headaches twice a week for anywhere from 1.5 hours to all day if he does not treat with medication.  He described the pain as 6 or 7 out of 10 (worst).  The appellant reported treatment through VA Orlando and Patrick Air Force Base.

The report of a VA examination in October 2007 reflects, by history, tension headaches since 1990.  The appellant reported the frequency as 3 times a week without photo or phonophobia, nausea, or vomiting.  The headaches were described as not prostrating.  He reported the duration as 30 to 60 minutes, responding to brief rest and Excedrin.  The examiner commented that ordinary activity was possible during headaches.

In February 2010, VA received statements from the appellant's wife and daughter along with a joint statement from the appellant and his daughter.  These statements reflect that the appellant has headaches.  The appellant's wife reported that his headaches had worsened in past 10 years and his daughter stated that her mother told her that her father had "constant" headaches.

In weighing the evidence of record, the Board concludes that the preponderance of the evidence is against the assignment of a compensable evaluation for tension headaches.  While the appellant reports headaches occurring 3 times a week, they last only a short time and resolve with brief rest and over-the-counter medication, such as, Tylenol or Excedrin.  Although the appellant reports that his headaches are severe, rating 7 of 10, he has not require medical intervention and does not take any prescriptive medication for headache.  Notably, VA outpatient treatment records dated since 2003 are silent for complaints of or treatment for headache.  This coupled with the appellant's silence when reporting other medical conditions on disability evaluation for SSA in 2003 weighs against his claim.

The appellant is competent to report headache pain symptoms, to include the severity and frequency.  However, to the extent that he reports prostrating attacks, the Board finds that he is not credible in view of his report that headaches respond to rest and Tylenol/Excedrin within a 30 to 60 minutes, his report of no other accompanying symptoms (i.e. nausea, vomiting, etc.), and the 2007 VA examiner's report that ordinary activity was possible during a headache.  Therefore, the appellant's statements have diminished probative value.  Likewise, the lay statements of the appellant's family have diminished probative value as they are either vague or inconsistent with the appellant's characterization of his headache disorder.

The Board assigns greater probative value to the medical evidence showing that the appellant has headaches that are essentially not prostrating up to 3 times a week and which respond within 30 to 60 minutes to over-the-counter medication.  This evidence is more probative as it was obtained by medical professionals after review of the appellants' clinical history, obtaining a current history, and examination of the appellant.

It is noted that the rating criteria do not define 'prostrating,' nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  However, by way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 'prostration' is defined as 'utter physical exhaustion or helplessness.'  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which 'prostration' is defined as 'extreme exhaustion or powerlessness.'  Here, as discussed above, prostrating attacks are not shown.  Neither the lay nor the medical evidence indicates that the appellant's experiences any manner of physical exhaustion or incapacitation associated with his headache attacks.  The fact that the appellant could perform ordinary activities during headaches suggests that his headaches are not prostrating in nature.

V.  Other Considerations

Consideration has been given to assigning a staged rating; however, at no time during the period in question has either disability warranted more than the assigned ratings, to include the increase granted herein.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record reflects that the manifestations of these disabilities are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from eye disability would be in excess of that contemplated by a 10 percent rating or that the average industrial impairment from the tension headaches would be to a compensable degree.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

An initial 10 percent rating, but not higher, for bilateral Thygeson's superficial punctuate keratitis with early nuclear sclerotic cataract is granted, subject to the criteria applicable to the payment of monetary benefits.

An initial compensable rating for tension headaches is denied.


REMAND

The Veteran was most recently afforded a VA examination to determine the current degree of severity of his right ear hearing loss disability with recurrent otitis media in October 2007.  The Court has held that, in addition to providing objective test results, a VA audiologist must fully describe the effects of a disability on occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The October 2007 examination report is not in compliance with Martinak.  

Therefore, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be afforded a VA examination to determine the nature and extent of all impairment due to his service-connected right ear hearing loss with recurrent otitis media.  The claims folder must be made available to and reviewed by the examiner.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, including a description of the functional effects of the disability on the Veteran's daily activities.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


